DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10592602 and US Patent 10241996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 and 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that a reference on the IDS dated 02/06/2020 has been crossed out because the reference number is incorrect. If applicant would like for the reference to be considered, it is recommended for the applicant to list the correct reference number for review.

Claim Interpretation
Claims 35-40 have been analyzed under 35 USC 101. Claims 35-40 are patent eligible because ¶26 of the specifications disclose “As defined herein, a "computer readable storage medium" is not a transitory, propagating signal per se.”

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, and similarly regarding claims 28 and 35, the prior art of record, alone or in combination, fails to teach at least “accessing a first user profile of the first user and a second user profile of the second user and, based on the first user profile and the second user profile, determining, 
At best, Drennan (US 20100077032) teaches in ¶0055-0059 that "New Matches" may be based on a compatibility personality profile, which identifies long-term relationship potential through variables such as similar or shared interests, values, background, and goals. There is no teaching of the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEVIN KY/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        a